Case: 20-10737     Document: 00515720497         Page: 1     Date Filed: 01/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      January 26, 2021
                                  No. 20-10737                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Deborah Petty,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:14-CR-498-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Deborah Petty was convicted by a jury of seven counts of identity theft
   and one count of aggravated identity theft. United States v. Petty, 810 F.
   App’x 293, 294 (5th Cir. 2020). In her initial appeal, we concluded that
   venue was proper, but we vacated the restitution award and forfeiture order


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10737       Document: 00515720497           Page: 2   Date Filed: 01/26/2021




                                      No. 20-10737


   and remanded for resentencing. Id. at 294, 297. Appealing from the
   judgment entered after resentencing, Petty again challenges venue. The
   Government has filed an unopposed motion for summary affirmance based
   on the law of the case doctrine. In the alternative, the Government requests
   an extension of time to file a merits brief.
            “Under the law of the case doctrine, an issue of fact or law decided on
   appeal may not be reexamined either by the district court on remand or by
   the appellate court on a subsequent appeal.” United States v. Matthews, 312
   F.3d 652, 657 (5th Cir. 2002) (internal quotation marks and citation omitted).
   We have previously decided that venue was proper in Petty’s case, and Petty
   fails to demonstrate the applicability of any exception to the law of the case
   doctrine that might warrant reexamination of that conclusion. See id. Thus,
   as Petty concedes, her argument is foreclosed, and summary affirmance is
   proper. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
   1969).
            The Government’s motion for summary affirmance is GRANTED,
   and the judgment is AFFIRMED. The Government’s alternative motion
   for an extension of time to file a brief is DENIED AS MOOT.




                                           2